UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-4168


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

TRAVIS SHONTA ALLEN, a/k/a Bushwick,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   James C. Dever, III,
Chief District Judge. (5:10-cr-00144-D-1)


Submitted:   October 1, 2015                 Decided:   October 13, 2015


Before WILKINSON, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Thomas G. Walker, United States Attorney, Jennifer P.
May-Parker,   Kristine   L.   Fritz,  Assistant   United  States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Travis       Shonta     Allen    pleaded      guilty     to    distribution        of

cocaine base, in violation of 21 U.S.C. § 841(a) (2012).                                  The

district court sentenced Allen to 51 months of imprisonment,

followed by 3 years of supervised release.                           Following Allen’s

release from incarceration, he incurred several state charges

for    drug    distribution       and    firearm      possession.           The    district

court revoked his supervised release and sentenced Allen to 24

months of imprisonment, and he now appeals.                          Finding no error,

we affirm.

       On     appeal,    Allen     argues    that      the    sentence        is    plainly

substantively unreasonable.               We review a sentence imposed as a

result of a supervised release violation to determine whether

the sentence is plainly unreasonable.                   United States v. Crudup,

461 F.3d 433, 437 (4th Cir. 2006).                       The first step in this

analysis       is    a   determination          of    whether        the    sentence      is

unreasonable; in making this determination, we generally follow

the    procedural        and     substantive         considerations         employed      in

reviewing      original      sentences,      subject     to     some       modifications.

Id. at 438.         Although a district court must consider the policy

statements in Chapter Seven of the Sentencing Guidelines along

with   the     statutory       factors,     “the     court    ultimately          has   broad

discretion to revoke its previous sentence and impose a term of



                                            2
imprisonment up to the statutory maximum.”                 Id. at 439 (internal

quotation marks omitted).

      If   a     sentence      imposed       after    a    revocation        is    not

unreasonable, we will not proceed to the second prong of the

analysis—whether the sentence is plainly unreasonable.                       Id.    We

have reviewed the record and conclude that Allen has failed to

demonstrate that the sentence is substantively unreasonable.                        It

follows,       therefore,      that    the     sentence         is   not     plainly

unreasonable.

      Accordingly, we affirm the judgment of the district court.

We   dispense    with   oral    argument      because     the    facts     and    legal

contentions     are   adequately      presented      in   the    materials       before

this court and argument would not aid in the decisional process.



                                                                            AFFIRMED




                                         3